                                                                                                                              FILED
                                   1                                  UNITED STATES DISTRICT COURT                              May 13 2021

                                                                                                                              SUSANY. SOONG
                                   2                               NORTHERN DISTRICT OF CALIFORNIA                       CLERK, U.S. DISTRICT COURT
                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                               SAN FRANCISCO
                                   3
                                        United States of America,
                                   4                                                         Case No. 3:21-mj-70783 MAG (TSH)
                                                v.
                                   5
                                        Daniel Mancilla Chavez,                              Charging District's Case Number:
                                   6
                                                       Defendant<< (s) >>.                   17-cr-441 GEB
                                   7

                                   8

                                   9

                                  10                         COMMITMENT TO ANOTHER DISTRICT
                                  11          The defendant has been ordered to appear in the Eastern District of California.

                                  12    The defendant may need an interpreter for this language: Not Applicable.
Northern District of California
 United States District Court




                                  13          The defendant is:

                                  14                                  ( ) will obtain an attorney.

                                  15                                  (X) is requesting court-appointed counsel.

                                  16          The defendant remains in custody after the initial appearance.

                                  17          IT IS ORDERED: The United States marshal must transport the defendant, DANIEL

                                  18   MANCILLA CHAVEZ, forthwith, together with a copy of this order, to the charging district and

                                  19   deliver the defendant to the United States Marshal for that district, or to another officer authorized

                                  20   to receive the defendant. The marshal or officer in the charging district should immediately notify

                                  21   the United States attorney and the clerk of court for that district of the defendant’s arrival so that

                                  22   further proceedings may be promptly scheduled. The clerk of this district must promptly transmit

                                  23   the papers and any bail to the charging district.

                                  24   Dated: 5/13/2021

                                  25                                                       ______________________________________
                                                                                           THOMAS S. HIXSON
                                  26                                                       United States Magistrate Judge
                                  27

                                  28
